                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

CRIMINAL ACTION NO. 16-36-DLB-HAI
CIVIL ACTION NO. 19-98-DLB-HAI

UNITED STATES OF AMERICA                                                       PLAINTIFF


v.             ORDER ADOPTING REPORT AND RECOMMENDATION


MARK M. BROWN                                                                 DEFENDANT

                        * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court upon the January 8, 2020 Report and

Recommendation (“R&R”) of United States Magistrate Judge Hanly A. Ingram (Doc.

# 115), wherein he recommends that Defendant’s Motion to Vacate, Set Aside or Correct

Sentence pursuant to 28 U.S.C. § 2255 (Doc. # 102) be denied.

       No objections having been filed, and the time to do so having now expired, the

R&R is ripe for the Court’s consideration. The Court having reviewed the R&R, concluding

that it is sound in all respects, and being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)    The Magistrate Judge’s Report and Recommendation (“R&R”) (Doc. # 115)

is hereby ADOPTED as the findings of fact and conclusions of law of the Court;

       (2)    The Defendant’s Motion to Vacate, Set Aside, or Correct Sentence pursuant

to 28 U.S.C. § 2255 (Doc. # 102) is hereby DENIED;




                                                1
       (3)    For the reasons set forth in the Magistrate Judge’s R&R (Doc. # 115), the

Court determines there would be no arguable merit for an appeal in this matter and,

therefore, NO CERTIFICATE OF APPEALABILITY SHALL ISSUE; and

       (4)    A separate Judgment will be filed concurrently herewith.

       This 12th day of February, 2020.




J:\DATA\ORDERS\Covington Criminal\2016\16-36 Order Adopting R&R 2255.docx




                                              2
